Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
When appellant's motion for new trial was overruled the court noted in his order that the "statutory time" for filing bills of exception and statement of facts would be given. The statutory time for filing bills of exception is thirty days after the adjournment of the trial term. The trial term of the court below adjourned December 7th. All the bills of exception in this case were filed February 24th. Same were manifestly filed too late for consideration.
Officers searched appellant's filling station and found five gallons of whisky and five gallons of beer inside the building and under the floor, there being a hole in the floor just over where the liquor was secreted. The floor was covered with linoleum. Appellant's wife testified that she was sickly, and that the whisky was had by her for her own use as medicine. The State in rebuttal introduced a witness who testified that on the occasion of the search and after the liquor was found, appellant's wife said it was not hers. The State also introduced the father of appellant's wife who testified that for a year or more appellant's wife had been staying at the home of witness much of the time, and had been staying there for quite a while at the time the officers found the liquor in question. The evidence is sufficient to justify the jury's verdict.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.